DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-8 are pending.


Status of Rejections
All previous rejections under 35 U.S.C. 103 are maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “a flat micro lenses layer” in line 2, which is not supported by the specification or previously presented claims.  Figs. 2-6 in Applicant’s specification does not show the shape of the micro lenses.  Therefore, the Applicant’s specification does not support the recitation.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 3 recites “the flat micro lenses layer”, which is not supported by the specification or previously presented claims.  Figs. 2-6 in Applicant’s specification does not show the shape of the micro lenses.  Therefore, the Applicant’s specification does not support the recitation.  Appropriate correction is required.
	Claim 4 recites “the flat micro lenses layer”, which is not supported by the specification or previously presented claims.  Figs. 2-6 in Applicant’s specification does not show the shape 
	Claim 5 recites “the flat micro lenses layer”, which is not supported by the specification or previously presented claims.  Figs. 2-6 in Applicant’s specification does not show the shape of the micro lenses.  Therefore, the Applicant’s specification does not support the recitation.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over FISHER (US 20170098729 A1) in view of AMMAR (US 20090223555 A1) and VERMEERSCH (WO 2010070621 A1, see English Machine Translation) with evidence provided by SAHIN (Design of Hybrid Refractive/Diffractive Lenses for Wearable Reality Displays).
	Regarding claim 1, FISHER teaches a concentrate photovoltaic system (see the concentrator-type photovoltaic (CPV) module, see Abstract, [0009], Figs. 7D, 7E) comprising:
a flat micro lenses layer having a flat incident functional surface and a substrate (Regarding the claimed “a flat micro lenses layer having a flat incident functional surface and a substrate”, FISHER teaches a micro lenses layer having an incident functional surface and a substrate (see the silicone-on-glass (SOG) lens array 703e with the silicone 703d and the glass 704d, wherein the top surface is incident functional surface and the glass 704d is a substrate), but does not explicitly disclose the claimed “flat”.  However, AMMAR discloses a concentrating photovoltaics (CPV) module, wherein Fig. 3 shows flat Fresnel lenses array for the concentrating photovoltaics (CPV) module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicone-on-glass (SOG) lens array 703e in FISHER so as to be flat Fresnel lens shaped silicone-on-glass (SOG) lens array as taught by AMMAR, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04); Therefore, modified FISHER teaches a flat micro lenses layer having a flat incident functional In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)), the flat micro lenses layer configured to receive radiation energy in wavelengths ranging from deep UV to radio frequency and focus the radiation energy at two or more focal lengths within a focusing region based on the wavelength of the radiation energy along discrete paths (Figs. 7D and 7E shows that the silicone-on-glass (SOG) lens array 703e with the silicone 703d and the glass 704d receive incident sunlight 790, which has wavelengths ranging from deep UV to radio frequency; The different wavelengths from the incident sunlight radiation energy inherently have different refraction angles and provide different focal lengths within a focusing region based on the wavelength of the radiation energy along discrete paths (see Fig. 1 in the evidence provided by SAHIN; Examiner notes that since evidence merely teaches (scientific) definition, phenomena, and/or material properties, evidence does not required to be published prior to the instant invention), the plurality of 
a micro-multijunction solar cell having two or more layers (see the CPV cells 702; [0073], Such solar cells may include multi junction solar cells, which have two or more layers; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the multi junction solar cells for the CPV cells in the device of FISHER, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144); [Abstract] A concentrator-type photovoltaic module includes a plurality of photovoltaic cells having respective surface areas of less than about 4 square millimeters (mm); Given the teachings above, it would have been obvious to have selected size within the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)) matching the two or more focal lengths within the focusing region (see the discussion above and Fig. 7E; The CPV cells (multi junction solar cells) are located in the focusing region of the silicone-on-glass (SOG) lens array 703e and the two or more layers of the CPV cells (multi junction solar cells) matches the two or more focal lengths within the focusing region of the silicone-on-glass (SOG) lens array 703e), the micro-multijunction solar cell configured to output power in response to the radiation energy (The CPV cells (multi junction solar cells) inherently output power in response to the radiation energy);
Regarding the claimed “an electronic system configured to manage the outputted power generated by the micro-multijunction solar cell”, FISHER does not explicitly disclose the claimed feature.  However, VERMEERSCH discloses an electronic management system for a photovoltaic generator, wherein the system of the invention makes it possible to optimize the 

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
FISHER teaches the plurality of micro concentrator lenses are configured to capture light at an angle between - 30 degrees to +30 degrees relative to an orthogonal axis extending to the micro-multijunction solar cell (see Fig. 7E; The plurality of micro lenses capture light at a angle at least zero degree relative to an orthogonal axis).

Regarding claims 3-4, Applicant is directed above for a full discussion as applied to claim 1.
	FISHER teaches the flat micro lenses layer is adhesively coupled to the micro-multijunction solar cell and the flat micro lenses layer is integrally formed with the micro-multijunction solar cell (see Fig. 7E; [0096] the spacer structures 706 are positioned directly on a subset of the CPV cells 702; [0094] spacer structures 706 (illustrated as silicone supports); Based on the disclosure, the silicone-on-glass (SOG) lens array is considered to be adhesively coupled to and integrally formed with the CPV cells via the silicone spacer structures).

Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	FISHER teaches a heat insulation assembly (see the assembly with the silicone-on-glass (SOG) lens array 703e and silicon spacer structures 706 in Fig. 7E, which have a 

Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	FISHER teaches each of the plurality of micro concentrator lenses has a radius less than about 10 microns ([Abstract] an array of concentrating optical elements having respective aperture dimensions of less than about 30 mm (The radius is less than about 15 mm); Given the teachings above, it would have been obvious to have selected radius within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	FISHER teaches the transparent dielectric material is selected from the group consisting of TiO2, SiO2, silicon nitride, silicon rich nitride and polymers (see silicone, which is a polymer).

Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	FISHER teaches a material of the semiconductor is selected from the group consisting of silicon and GaN (Since claim 8 further limits the semiconductor material of claim 1, wherein the semiconductor is not relied on for the art rejection of claim 1, the claimed limitation required by claim 8 is considered to be already met by FISHER).


Response to Arguments
	Applicant's arguments filed on 05/18/2021 have been fully considered, but they are not persuasive.
	Regarding claims 1-8 rejected under 35 U.S.C. § 112(a), first paragraph, Applicant’s argument regarding that the original specification and figures teach "a flat micro lenses layer having a flat incident functional surface" that clearly denotes the claimed structure in P5-P7, is not persuasive.
	Figs 3-4 in the Applicant’s specification does not show “flat micro lenses” and there is no written description in the Applicant’s specification.
Regarding claim 1 rejected under 35 U.S.C. § 103, Applicant’s argument regarding that Applicant submits that a Fresnel lenses array of any kind does not read on the claimed "flat micro lenses layer having a flat incident functional surface and a substrate in P8-P13, is not persuasive.
	Fig. 3 in AMMAR shows a flat Fresnel lenses array and Fig. 3B in AMMAR shows a dome-shaped Fresnel lens array (Also, see Fig. 4C in AMMAR showing concentrator optics 120 having one dome-shaped Fresnel lens 92 and a flat Fresnel lens 111).  Therefore, modified FISHER in view of AMMAR teaches the recitation “a flat micro lenses layer having a flat incident functional surface and a substrate”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726